IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50748
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS PENUELAS-MONTOYA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-00-CR-64-1
                       --------------------
                          June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesus Penuelas-Montoya appeals from his conditional-guilty-

plea conviction of illegal reentry after deportation, pursuant to

8 U.S.C. § 1326.   He contends that the district court erred in

denying his motion to dismiss the indictment because his previous

deportation proceedings violated the Due Process Clause.    He also

contends that his sentence should be vacated because the

Government did not allege his prior felony conviction in the

indictment.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50748
                                -2-

     Penuelas concedes that the issues raised in this appeal are

foreclosed by this court’s decision in United States v. Benitez-

Villafuerte, 186 F.3d 651, 657-58 (5th Cir. 1999), cert. denied,

528 U.S. 1097 (2000), and the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), and

that he raises the issues solely to preserve them for review by

the Supreme Court.   This court affirms the judgment of the

district court.

     AFFIRMED.